 In the MatterofTHESORG PAPERCOMPANYandCOMMITTEE FORINDUSTRIAL ORGANIZATIONCase No.B-633.-Decided July 27, 1938Paper and Paper Bag Manufacturing Industry-Investigation of Representa-tives:controversy concerning representation of employees: controversy as toappropriate unit ; employer's refusal to grant recognition of union-UnitAp-propriate for Collective Bargaining:production employees in both Paper Milland Bag Division, excluding office workers, supervisory employees who havethe right to hire and discharge, and watchmen-ElectionOrderedMrs. Mary TelkerIli ff,for the Board.Nichols,Morrill,Wood, Marx and Ginter,byMr. Robert S. MarxandMr. Edward M. Brown,of Cincinnati,Ohio, for the Company.Mr. Julius Holzberg,of Cincinnati,Ohio, for the Union.Miss Margaret M. Farmer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 9, 1937, the Committee for Industrial Organization,on behalf of Local Industrial Union No. 112, United Paper Workersof America, herein called the Union, filed with the Regional Di-rector for the Ninth Region (Cincinnati, Ohio) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Sorg Paper Company, Middletown, Ohio,herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnJanuary 14, 1938, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for an ap-propriate hearing upon due notice.On February 2, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, upon8 N. L. R. B., No. 67.657 658NATIONAL LABOR RELATIONS BOARDthe Union, and upon Employees Representation Plan.Pursuant tothe notice, a hearing was held on March 18, 1937, at Middletown,Ohio, before James L. Fort, the Trial Examiner duly designated bythe Board.The Board, the Company; and the Union were repre-sented bycounseland participated in the hearing.Employees Rep-resentation Plan did not appear. . Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on theissueswas afforded all parties.During the course of thehearing the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds thatno prejudicial errorswere committed.The rulings are herebyaffirmed.'Upon the entire record in the case, the Board makes the following :FINDINGSOF FACTI.THE BUSINESS OF THE COMPANYSorg Paper Company is an Ohio corporation, having its principalplace of business in Middletown, Ohio. It is the result of a consoli-dation on January 2, 1931, of the W. B. Oglesby Company, the PaulA. Sorg Paper Company, and the Frank Smith Paper Company. InMay 1936, the Company acquired the assets of the Lawrence BagCompany and the Superior Bag and Paper Corporation,alsolocatedinMiddletown, Ohio, and has since operated said properties as itsBag Division.The Bag Division is located at a distance of a fewblocks from the Paper Mill.The Company at its Paper Mill manufactures paper-of variousgrades and at its Bag Division manufactures paper bags.Approxi-mately 90 per cent of the raw materials used by the Company at itsPaper Mill come from sources outside the State of Ohio.Wood pulp'The Company objected to the refusal of the Trial Examiner to permit it to make appli-cation for a subpena to compel the Union to produce the minutes of the meeting at whicha resolution was allegedly passed authorizing the petition in the instant casewe findthe action of the Trial Examiner proper.The Act authorizes the Board to investigateand certify bargaining representatives.In the exercise of this authority,the Board hasprovided in Article III, Section 1, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, that a "petition requesting the Board to investigate and cer-tify under Section 9(c) of the Act the name or names of the representatives designatedor selected for the purpose of collective bargaining may be filed by any employee or anyperson or labor organization acting on his behalf."This provision is, however,solely forthe convenience and protection of the Board.It does not empower an employer to ques-tion the authority of a labor organization to act on behalf of employees or other personsor the authority of a particular individual to act on behalf of a labor organizationTheCompany also objected to the exclusion of evidence of allegedly coercive measures employedby the Union in gaining members.We ale of the opinion that in those cases in which alabor organization chooses not to submit evidence in support of its claim to represent amajority of the employees for the purpose of securing certification but seeks rather anelection by secret ballot as the means of determining the validity of such claims,testimonyof coercion is irrelevant and is properly excluded at a bearing. DECISIONS 'AND ORDERS659is shipped directly to the mill from New England, from western andsouthern States, from Canada `and from the Scandinavian countries.Coal is sent principally from Kentucky.Paper used by the Com-pany, other than that manufactured by itself, is obtained from Wis-consin and Indiana.Approximately 33 per cent of the finished paperis sold outside the State of Ohio.Approximately 5 per cent of the raw materials used by the Com-pany in the Bag Divison are shipped from sources outside the State.Approximately 70 per cent of the bag output is sold outside the State.The Company employs 429 persons in the Paper Mill and 117persons in the Bag Division exclusive of office and sales force.II.THE ORGANIZATIONS INVOLVEDLocal Industrial Union 112, United Paper Workers of America,herein called the Union, is a labor organization affiliated with theCommittee for Industrial Organization, admitting to its membershipall production "employees of the Company in both the Mill and Bagthe right to hire and discharge, and watchmen. ,Employees Representation Plan, although duly served with a no-tice of hearing in this case, did not appear. ' Nothing is disclosedby the record, concerning its membership requirements.'III.THE QUESTION CONCERNING REPRESENTATIONThe Company contended at the hearing and in its brief filed afterthe hearing that no question had arisen concerning the representationof its employees. It ,asserted that organizational activities at itsplants were instigated and carried out by field representatives of theCommittee for Industrial Organization, and that the Union has failedto show that the employees of the Company participated to any sub-stantial extent in these activities. It contends that the petition in theinstant case was signed by a person unknown to the employees, andthat the Union had failed to show that the employees either desiredor authorized this petition.The Union testified that its claim to represent a majority of theemployees of the Company and its demand for recognition as a col-lective bargaining agent were presented to officials of the Companyby a committee composed of employees of both the PaperMill andthe Bag Division. It testified that the Company had refused to dealwith it on the ground that it had failed to furnish any proof in sup-port' of its claim that it represented such a majority.We find that a question has arisen concerning the representationof employees of, the Company.,117213-39-vol, 8-43I '660NAT1ONAIr-LABOR 'RELATIONS BOARDIV. THEEFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find thatthe question concerning representationwhich hasarisen,occurring in connection with the operations of the'Companydescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union seeks a bargaining unit consistingof allproductionemployees in both the Paper Mill and Bag Division excluding officeworkers, supervisory employees who have the right to hire and dis-charge, and watchmen.The Union witnesses testified at the hearingthat the interests of employees in the Paper Mill.and Bag Divisionare similarand that they wish to be represented by one union innegotiations with the Company.2The Company objects to the inclusionin a singleunit of employeesof both the Paper Mill and the Bag Division. It contends that thePaper Mill and the Bag Division represent two separate and dis-tinct industries, competing in entirely different markets and operat-ing under separatemanagements.It points out that at the time theCompany acquired the bag companies, the board of directors waswholly unfamiliar with the bag business, and therefore retained E. E.Brown, the president of one of the bag companies, as manager of thenewly formed Bag Division.Brown testified that he had acceptedsuch position on the condition that he have the authority to negotiatewith the employees of the Bag Division concerningwages,hours, andother conditions of employment.The Company also points out that,due to the difference in manufacturing processes, there is no inter-change of employees between the plants.Notwithstanding the considerations advanced by the Company, weare of the opinion that the employees of the Company at both thePaper Mill and the Bag Division are appropriately included in thesame bargaining unit.As stated above, the Paper Mill and the BagDivision are geographically close to each other, being located onlyapproximately three blocks apart.The workers at both plants aresemi-skilled and have a similarity of interests.Although the wagescalein the Bag Division is somewhat lower than in the Paper Mill,thisresultsfrom thelarge numberof women employedas operatorsin the Bag Division.The wages paid the men in the Bag Division2Subsequent to the hearing,the Company submitted to the Board a petition signed by amajority of the employees of the Company in the Bag Division,addressed to the Board,requesting that they be not included in the same bargaining unit with the Paper Millemployees DECISIONS AND ORDERS661compare favorably with the average obtaining in the Paper Mill. Itappears that the Paper Mill and the Bag Divisionare at the presenttime operated as substantially separate units and that Brown hasbeenaccorded wide administrative powers.However, the Paper Milland the Bag Division are both partsof a singlecorporate entity andthe ultimate control of all the policies of the Company as they relateto the employees of the Paper Mill and the Bag Division would ap-pear to rest in the same hands. The Company conceded that theBoard of Directors might conceivably veto policies proposed byBrown, and also that there is a community of interest between theemployers at the two plants naturallyarising fromthe fact thatthey are members of one company.We find that the production employees of the Company in bothPaper Mill and Bag Division, excluding office', workers, supervisoryemployees who have the right to hire and discharge, and watchmen,constitute a unit appropriate for the purposes of collectivebargain-ing and that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATIONOF REPRESENTATIVESThe Union claims to represent a majority of the employees withinthe unit which we have determined to be appropriate.The Uniondid not introduce membership or application cardsin support of thisclaim.We find that the question which hasarisen concerning repre-sentation can best be resolved by the holdingof anelection by secretballot.The Union requested that if the Board should orderan elec-tion, the pay-roll dates of March 15 and March 16, 1938, shall be usedto determine eligibility to vote.The Company made no objection tothis choice of date.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Sorg Paper Company, Middletown, Ohio,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.The production employees of the Company in both the PaperMill and the Bag Division, excluding office workers, supervisory em-ployees who have the right to hire and discharge, and watchmen,constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act. 662NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with Sorg PaperCompany, Middletown, Ohio, an election by secret ballot shall be con-ducted within fifteen (15) days from the date of this Direction, underthe direction and supervision of the Regional Director for the NinthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among the production employees in both the Paper Milland the Bag Division of the Sorg-Paper Company on the companypay rolls of March 15 and 16, 1938, excluding office workers, super-visory employees who have the right to hire and discharge, andwatchmen, and excluding also employees who have since quit or beendischarged for cause,to determine whether or not they desire to berepresented by Local Industrial Union No. 122, United Paper Work-ers of America, for the purposes of collective bargaining.